Citation Nr: 0126171	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  98-05 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts

THE ISSUE

Entitlement to an increased evaluation for residuals of a 
deep laceration of the left knee, with synovitis and meniscal 
damage, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from September 1958 
to July 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the veteran's 
claims folder was transferred to the RO in Boston, 
Massachusetts in January 1998.  In February 2000, the Board 
remanded the veteran's claim to the RO for additional 
development.  The case was returned to the Board in October 
2001.


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record does not reflect that the veteran has been 
adequately informed of the evidence and information necessary 
to substantiate his claim.  Specifically, he has not been 
requested to provide medical evidence such as treatment 
records documenting an increase in severity of his left knee 
disability or to provide the information and any 
authorization necessary for VA to obtain such evidence on his 
behalf.  

The Board further notes that pursuant to the February 2000 
remand, the veteran was afforded a VA fee-basis examination 
in April 2000.  The report of this examination and an 
addendum to the report indicate that the veteran has 
limitation of motion of his left knee due to pain, fatigue, 
weakness and lack of endurance.  However, the examiner did 
not identify any atrophy, provide the results of any strength 
testing or provide any assessment of the extent of functional 
impairment due to pain, fatigue, weakness and lack of 
endurance.  Therefore, the examination report and addendum 
are not adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

In light of these circumstances, the Board has concluded that 
further development of the record is required to comply with 
the VCAA and the implementing regulations.  Accordingly, the 
case is REMANDED to the RO for the following:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who 
treated or evaluated him for left 
knee disability in 1995 or 
thereafter.  When the requested 
information and any necessary 
authorization have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  

2.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it should so inform the 
veteran and his representative and 
request them to provide copies of 
the outstanding records.

3.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
any functional impairment from the 
veteran's service-connected left 
knee disability.  All indicated 
studies, including range of motion 
studies in degrees, should be 
performed.  In reporting range of 
motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  The physician should also 
assess the extent of any instability 
and subluxation present, and should 
identify any effusion and locking 
present.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups).  If feasible, the 
examiner should assess any 
additional functional impairment 
during flare-ups, on repeated use or 
due to incoordination, weakened 
movement, and/or excess fatigability 
in terms of additional degrees of 
limitation of motion.  If this is 
not feasible, the physician should 
so state.  The examiner should also 
provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability 
to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims folder must be 
made available to and reviewed by 
the examining physician.

4.  Thereafter, the RO should review 
the claims folder and ensure that 
all requested development has been 
conducted and completed in full.  
Then, the RO should undertake any 
other development it determines to 
be required to comply with the 
notification and duty to assist 
requirements of the VCAA and the 
implementing regulations.

5.  Then, the RO should readjudicate 
the issue on appeal.  The RO should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  The RO should also 
consider whether the case should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

6.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




